 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 VICKI JOHNSON,                                           Case No.: 2:18-cv-01987-APG-EJY

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 9]
 6 SOCIAL SECURITY,

 7          Defendant

 8         On August 1, 2019, Magistrate Judge Foley recommended that I dismiss this case

 9 because plaintiff Vicki Johnson failed to file a second amended complaint and did not respond to

10 Judge Foley’s order to show cause. ECF No. 9. Johnson did not file an objection. Thus, I am

11 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

12 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

13 report or specified proposed findings to which objection is made”); United States v. Reyna-

14 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF

18 No. 9) is accepted. Plaintiff Vicki Johnson’s amended complaint (ECF No. 5) is DISMISSED

19 without prejudice. The clerk of court is instructed to close this case.

20         DATED this 22nd day of August, 2019.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
